


Exhibit 10.3
SECOND AMENDED AND RESTATED GENERAL SECURITY AGREEMENT
This SECOND AMENDED AND RESTATED GENERAL SECURITY AGREEMENT, dated as of May 4,
2015 (the “Agreement”), is made among TRIANGLE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), ARC INDUSTRIES HOLDINGS, INC., a Delaware
corporation, BRANTLEY HOLDINGS, INC., a Delaware corporation, ENERGY HARDWARE
HOLDINGS, INC., a Delaware corporation, MINCO HOLDINGS, INC., a Delaware
corporation, PEADEN HOLDINGS, INC., a Delaware corporation, TECHNOLOGY CROPS
HOLDINGS, INC., a Delaware corporation (collectively, the “Guarantor-Grantors”,
and the Borrower and the Guarantor-Grantors being collectively called the
“Grantors”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”), acting as agent (in
such capacity, the “Administrative Agent”) for itself and for the other Secured
Parties as defined herein.
W I T N E S S E T H :
RECITALS:
WHEREAS, the Administrative Agent, the Multicurrency Agent (as defined in the
Credit Agreement defined below) and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to Borrower pursuant to
the terms of that certain Third Amended and Restated Credit Agreement of even
date herewith, among the Grantors, the Administrative Agent, ING Capital LLC, as
the Multicurrency Agent, and the Lenders signatory thereto (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
which amends and restates the Second Amended and Restated Credit Agreement dated
as of June 26, 2013 by and among the Borrower, the Administrative Agent, and the
Lenders identified therein (the “Existing Credit Agreement”);
WHEREAS, the Borrower may from time to time enter into or guarantee one or more
Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
WHEREAS, the Grantors have previously entered into an Amended and Restated
General Security Agreement, dated as of June 26, 2013 (as amended, the “Existing
Security Agreement”) and the parties thereto wish to amend and restate the
Existing Security Agreement on the terms set forth herein;
WHEREAS, each of the Guarantors (as defined in the Credit Agreement) has agreed
to guarantee, among other things, all the obligations of the Borrower under the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement); and
WHEREAS, the obligations of the Administrative Agent and the Lenders to extend
credit under the Credit Agreement and the other Loan Documents are conditioned
upon, among other things, the execution and delivery by the Grantors of a
security agreement in the form hereof to secure (a) the due and punctual payment
by the Borrower of: (i) the principal of and interest on the Notes (including
any and all Revolver Advances, Multicurrency Advances and Swing Advances),




--------------------------------------------------------------------------------




when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and any renewals, modifications or extensions
thereof, in whole or in part; (ii) each payment required to be made by the
Borrower under the Credit Agreement, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon, and obligations, if
any, to provide cash collateral and any renewals, modifications or extensions
thereof, in whole or in part; and (iii) all other monetary obligations of the
Borrower to the Secured Parties under the Credit Agreement and the other Loan
Documents to which the Borrower is or is to be a party and any renewals,
modifications or extensions thereof, in whole or in part; (b) the due and
punctual performance of all other obligations of the Borrower under the Credit
Agreement and the other Loan Documents to which the Borrower is or is to be a
party, and any renewals, modifications or extensions thereof, in whole or in
part; (c) the due and punctual payment (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including any and all Hedging
Obligations (as defined in the Credit Agreement) arising under Hedging
Agreements and obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), indebtedness and liabilities
of the Borrower, now existing or hereafter incurred under, arising out of or in
connection with any and all Hedging Agreements and any renewals, modifications
or extensions thereof (including, all obligations, if any, of the Borrower as
guarantor under the Credit Agreement in respect of Hedging Agreements), and the
due and punctual performance and compliance by the Borrower with all of the
terms, conditions and agreements contained in any Hedging Agreement and any
renewals, modifications or extensions thereof; (d) the due and punctual payment
and performance of all indebtedness, liabilities and obligations of any one or
more of the Borrower and Guarantors arising out of or relating to any Bank
Products; (e) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Cash Management Services; and (f) the due and
punctual payment and performance of all obligations of each of the Guarantors
under the Credit Agreement and the other Loan Documents to which they are or are
to be a party and any and all renewals, modifications or extensions thereof, in
whole or in part; provided, that the foregoing with respect to any Guarantor
shall exclude, in all cases, any Excluded Swap Obligations (as defined in the
Credit Agreement) of such Guarantor (all the foregoing indebtedness, liabilities
and obligations being collectively called the “Obligations”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Grantors and the Administrative Agent, the parties agree as follows:
1.    Definitions. As herein used, the following terms shall have the following
meanings:
(a)    “Account Debtor” means any Person who is or may become obligated to a
Grantor under, with respect to or on account of an Account or any Supporting
Obligation related thereto.
(b)    “Account” means any and all accounts (as that term is defined in the
U.C.C.) of any Grantor and includes, without limitation, all obligations of
every kind at any time owing to any Grantor, all contract rights, health care
insurance receivables and any and all rights of any Grantor to payment for goods
sold or leased or for services rendered whether due or to become due,




--------------------------------------------------------------------------------




whether or not earned by performance and whether now existing or arising in the
future, including, without limitation, Accounts from Affiliates of the Grantors.
(c)    “Accounts Receivable Collateral” shall mean all obligations of every kind
at any time owing to Borrower or any Guarantor howsoever evidenced or incurred,
whether or not earned by performance, including, without limitation, all
accounts, instruments, notes, drafts, acceptances, leases, open accounts,
contract rights, chattel paper (whether tangible or electronic) and general
intangibles, all returned or repossessed goods and all books, records, computer
tapes, programs and ledger books arising therefrom or relating thereto, whether
now owned or hereafter acquired or arising and all proceeds of the foregoing.
(d)    “Chattel Paper” means any and all chattel paper (as that term is defined
in the U.C.C.), whether tangible or electronic, of any Grantor.
(e)    “Collateral” means (i) all Accounts, General Intangibles, Documents,
Chattel Paper and Instruments now existing or hereafter arising of each Grantor;
(ii) all guarantees of each Grantor’s existing and future Accounts, General
Intangibles, Chattel Paper and Instruments and all other security held by any
Grantor for the payment and satisfaction thereof; (iii) all Inventory now owned
or hereafter acquired by any Grantor; (iv) all Equipment now owned or hereafter
acquired of each Grantor; (v) all Intercompany Claims now existing or hereafter
arising; (vi) any and all now owned or hereafter acquired or arising Deposit
Accounts, Investment Related Property, Letter of Credit Rights, Goods (as that
term is defined in the U.C.C.), Commercial Tort Claims and Supporting
Obligations; (vii) all books and records of the Grantors (including, without
limitation, computer records, tapes, discs and programs and all other media,
written, electric, magnetic or otherwise, containing such records) which relate
to the Grantor’s Inventory, Equipment, Accounts, Deposit Accounts, Investment
Related Property, Letter of Credit Rights, Goods, Supporting Obligations,
General Intangibles, Chattel Paper and Instruments or guarantees thereof; (viii)
all insurance on all of the foregoing and the proceeds of that insurance; and
(ix) all cash and noncash proceeds and products of all of the foregoing and the
proceeds and products of other proceeds and products.
(f)    “Collateral Locations” shall have the meaning assigned in Section 6
hereof.
(g)    “Commercial Tort Claims” shall mean all commercial tort claims as defined
in the U.C.C., including, without limitation, all commercial tort claims listed
on Schedule III (as such schedule may be amended or supplemented from time to
time).
(h)    “Commodities Accounts” (i) shall mean all commodity accounts as defined
in Article 9 of the U.C.C. and (ii) shall include, without limitation, all of
the accounts listed on Schedule II under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).
(i)    “Credit Documents” means the Credit Agreement, the Notes, the Collateral
Documents and all other Loan Documents.
(j)    “Deposit Account” means all deposit accounts (as that term is defined in
the U.C.C.) of any Grantor, including without limitation, (i) any and all
moneys, sums and amounts




--------------------------------------------------------------------------------




now or hereafter on deposit with any Secured Party or otherwise to the credit of
or belonging to any Grantor and (ii) all of the accounts listed on Schedule II
under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented from time to time).
(k)    “Documents” means any and all documents (as that term is defined in the
U.C.C.) of any Grantor.
(l)    “Equipment” means any and all equipment (as that term is defined in the
U.C.C.) of any Grantor and shall include, without limitation, all equipment,
machinery, appliances, tools, motor vehicles, furniture, furnishings, floor
samples, office equipment and supplies, and tangible personal property, whether
or not the same are or may become fixtures, used or bought for use primarily in
the business of any Grantor or leased by any Grantor to or from others, of every
nature, presently existing or hereafter acquired or created, wherever located,
additions, accessories and improvements thereto and substitutions therefor and
all parts which may be attached to or which are necessary for the operation and
use of such personal property or fixtures, whether or not the same shall be
deemed to be affixed to real property, all manufacturer’s warranties therefor,
all parts and tools therefor, and all rights under or arising out of present or
future contracts relating to the foregoing. All equipment is and shall remain
personal property irrespective of its use or manner of attachment to real
property.
(m)     “Excluded Capital Securities” means, collectively, (A) any outstanding
Capital Securities (as defined in the Credit Agreement) issued by any of the
SBIC Entities (as defined in the Credit Agreement) and (B) any outstanding
Capital Securities of a Foreign Subsidiary in excess of 65% of the voting power
of all classes of Capital Securities of such Foreign Subsidiary entitled to vote
(other than any outstanding non-voting Capital Securities of such classes of
Capital Securities of such Foreign Subsidiary).
(n)    “Executive Office” shall have the meaning assigned to it in Section 6(d).
(o)    “General Intangibles” means all general intangibles (as that term is
defined in the U.C.C.) of any Grantor (including, without limitation, all
payment intangibles (as that term is defined in the U.C.C.) and software,
company records (paper and electronic), correspondence, credit files, records
and other documents, computer programs, computer software, computer tapes and
cards and other paper and documents in the possession or control of any Grantor
or in the possession or control of any affiliate or computer service bureau, and
all contract rights (including, without limitation, rights under any Hedging
Transaction), claims, choses in action, bank balances, judgments, rights as
lessee under any and all leases of personal property, rights and/or claims to
tax refunds and other claims and rights to monies or property, warranties,
patents, patent applications, trademarks, trade names, trade secrets, formulas,
licensing agreements, royalty payments, copyrights, service names, customer
lists, service marks, logos, goodwill, intellectual property and deposit
accounts, and all other general intangibles of every kind, type or description).
(p)    “Instruments” means all instruments (as that term is defined in the
U.C.C.) of any Grantor, including without limitation, checks, notes,
certificated certificates of deposit, investment securities, negotiable
instruments and writings evidencing a right to the payment of




--------------------------------------------------------------------------------




money of a type transferred in the ordinary course of business by delivery with
any necessary instrument or assignment.
(q)    “Intercompany Claims” shall mean any and all rights of any Grantor in
respect of loans, advances or other claims owed to such Grantor by the Borrower,
Guarantors or any Subsidiary of Borrower or any Guarantor.
(r)    “Inventory” means any and all inventory (as that term is defined in the
U.C.C.) of any Grantor and shall include, without limitation, tangible personal
property held for sale or lease or to be furnished under contracts of service,
tangible personal property which any such Grantor has so leased or furnished,
and raw materials, work in process and materials used, produced or consumed in
such Grantor’s business, and shall include tangible personal property returned
to any such Grantor by a purchaser or lessor thereof following the sale or lease
thereof by any such Grantor.
(s)    “Inventory Collateral” shall mean all inventory of the Borrower and
Guarantors, or in which the Borrower or Guarantors have rights, whether now
owned or hereafter acquired, wherever located, including, without limitation,
all goods of the Borrower and Guarantors held for sale or lease or furnished or
to be furnished under contracts of service, all goods held for display or
demonstration, goods on lease or consignment, returned and repossessed goods,
all raw materials, work-in-process, finished goods and supplies used or consumed
in the business of Borrower or any Guarantor, together with all documents,
documents of title, dock warrants, dock receipts, warehouse receipts, bills of
lading or orders for the delivery of all, or any portion, of the foregoing.
(t)    “Investment Accounts” shall mean the Securities Accounts, Commodities
Accounts and Deposit Accounts.
(u)    “Investment Related Property” means (i) any and all investment property
(as that term is defined in the U.C.C.) of any Grantor, including without
limitation, any and all securities, whether certificated or uncertificated,
Security Entitlements, Securities Accounts, Commodity Contracts and Commodity
Accounts and (ii) all of the following (regardless of whether classified as
investment property under the U.C.C.): all (w) Pledged Equity Interests,
(x) Pledged Debt, (y) the Investment Accounts and (z) Certificates of Deposit.
(v)    “Letter of Credit Rights” means any and all letter of credit rights (as
that term is defined in the U.C.C.).
(w)    “Obligations” has the meaning set forth in the Recitals.
(x)    “Permitted Liens” shall have the meaning given such term in Section 6(b)
hereof.
(y)    “Person” means an individual, a corporation, a limited liability company,
a government or governmental subdivision or agency or instrumentality, a
business trust, an estate, a trust, a partnership, a cooperative, an
association, two or more Persons having a joint or common interest or any other
legal or commercial entity.




--------------------------------------------------------------------------------




(z)    “Pledged Debt” shall mean all indebtedness for borrowed money owed to a
Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule II under
the heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), all monetary obligations owing to any Grantor from any other
Grantor (including Intercompany Claims), the instruments evidencing any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.
(aa)    “Pledged Equity Interests” shall mean all shares of and interests in
Capital Securities owned by a Grantor, including, without limitation, all shares
of and interests in Capital Securities described on Schedule II under the
heading “Pledged Equity Interests” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or interests or on the books of any securities
intermediary pertaining to such shares or interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares or
interests and any other warrant, right or option to acquire any of the
foregoing, but excluding the Excluded Equity Interests (as defined in the Pledge
Agreement).
(bb)    “Proceeds” means any and all proceeds (as that term is defined in the
U.C.C.), including without limitation, whatever is received when Collateral is
sold, exchanged, collected or otherwise disposed of.
(cc)    “Representation Date” means each of (i) the Closing Date and (ii) each
Reporting Date. As used in this definition, “Reporting Date” shall mean the date
of delivery of any amendment or supplement to the Schedules hereto in accordance
with the terms of this Agreement, which delivery shall occur not less frequently
than each Fiscal Quarter and shall occur promptly following the end of each
Fiscal Quarter, and in any event within 50 days following the end of each Fiscal
Quarter and 90 days following the end of each Fiscal Year.
(dd)    “Secured Parties” shall have the meaning set forth in the Credit
Agreement.
(ee)    “Securities Accounts” shall mean all securities accounts as defined in
Article 8 of the U.C.C. and (ii) shall include, without limitation, all of the
accounts listed on Schedule II under the heading “Securities Accounts” (as such
schedule may be amended or supplemented from time to time).
(ff)    “Supporting Obligations” means any and all supporting obligations (as
that term is defined in the U.C.C.).
(gg)    “U.C.C.” means the Uniform Commercial Code as in effect in the State of
North Carolina or, when the context relates to perfection or priority of a
security interest, the Uniform Commercial Code as in effect from time to time in
any other applicable jurisdiction.




--------------------------------------------------------------------------------




Terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement or, if not defined therein, the U.C.C. The rules
of interpretation specified in Section 9.16 of the Credit Agreement shall be
applicable to this Agreement and the provisions of Section 1.04 of the Credit
Agreement shall apply to this Agreement as if such provisions were specifically
set forth herein mutatis mutandis.
2.    Security Interest. In consideration of and in order to secure the
fulfillment, satisfaction, payment and performance of all of the Obligations,
each Grantor hereby assigns, pledges, hypothecates and sets over to the
Administrative Agent, its successors and its assigns, for the benefit of the
Secured Parties, and grants to the Administrative Agent, its successors and its
assigns, for the benefit of the Secured Parties, a secu-rity interest in all of
the Collateral. Notwithstanding anything herein to the contrary, Collateral
shall not include, and the security interest herein shall not attach to, (x) the
Excluded Equity Interests (as defined in the Pledge Agreement), (y) the Excluded
Capital Securities, or (z) any property rights in Capital Securities (other than
Capital Securities issued by any Subsidiary), or any Operating Documents of any
issuer of such Capital Securities to which a Grantor is a party, or any of its
rights or interests thereunder, if the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of the Grantor therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such property
rights or Operating Documents (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principals of equity).
3.    Care of Collateral. The Grantors have the risk of loss of the Collateral.
The Administrative Agent shall have no duty of care with respect to the
Collateral, except that the Administrative Agent shall exercise reasonable care
with respect to Collateral in its custody, but shall be deemed to have exercised
reasonable care if such property is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, or if the
Administrative Agent takes such action with respect to the Collateral as a
Grantor shall request in writing, but no failure to comply with any such request
nor any omission to do any such act requested by a Grantor shall be deemed a
failure to exercise reasonable care, nor shall the Administrative Agent’s
failure to take steps to collect any income accruing on the Collateral or to
pre-serve rights against any parties or property be deemed a failure to have
exercised reasonable care with respect to Collateral in its custody, except in
the event of Administrative Agent’s gross negligence or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction. The rights and security interest herein provided are granted as
security only and shall not subject the Administrative Agent or any Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of any of the Collateral.
4.    Set-Off. In addition to the rights and security interest elsewhere herein
set forth, the Administrative Agent may, at its option at any time(s) after the
occurrence of an Event of Default (and the expiration of any cure period related
thereto) and during the continuation thereof, and with notice to any Grantor of
such action, appropriate and apply to the payment or reduc-tion, either in whole
or in part, of the amount owing on any one or more of the Obliga-tions, whether
or not then due, any and all moneys now or here-after on deposit in a Deposit
Account maintained with the




--------------------------------------------------------------------------------




Administrative Agent or otherwise to the credit of or belonging to a Grantor in
such deposit account, it being understood and agreed that the Administrative
Agent shall not be obligated to assert or enforce any rights or secu-rity
interest here-under or to take any action in reference thereto, and that the
Administrative Agent may in its dis-cretion at any time(s) relinquish its rights
as to par-ticular Collateral here-under without thereby affecting or
invalidating the Administrative Agent’s rights here-under as to all or any other
Collateral hereinbefore referred to, provided, however, that failure to provide
such notice to such Grantor shall in no way affect the rights of the Lenders.
5.    Collection of Accounts and Pledged Debt; Interest and other Amounts
Payable.
(a)    Upon occurrence of an Event of Default (and the expiration of any cure
period related thereto) and during the continuation thereof, the Administrative
Agent shall have the right at any time:
(i)    to collect the Accounts and Pledged Debt, to sell, assign, compromise,
discharge or extend the time for payment of any Account or Pledged Debt, to
accelerate any Pledged Debt that may be accelerated in accordance with its
terms, to institute legal action for the collection of any Account or Pledged
Debt, and to do all acts and things necessary or incidental thereto, in each
case acting if it so chooses in the name of any or all of the Grantors, and the
Grantors hereby ratify all such acts;
(ii)    with notice to any Grantor, to notify the parties obligated on any of
the Collateral of the security interest in favor of the Administrative Agent
created hereby and to direct all such Persons to make payments of all amounts
due thereon or thereunder directly to the Administrative Agent or to an account
designated by the Administrative Agent, provided, however, that failure to
provide such notice to the such Grantor shall in no way affect the rights of the
Lenders;
(iii)    request that the Grantors notify Account Debtors and/or obligors under
Pledged Debt and indicate on all billings that payments thereon are to be made
to the Administrative Agent, and the Grantors hereby agrees to make such
notification and such indication on billings if so requested. In the event
Account Debtors and/or obligors under Pledged Debt are so notified, no Grantor
shall compromise, discharge, extend the time for payment or otherwise grant any
indulgence or allowance with respect to any Account or Pledged Debt without the
prior written consent of the Administrative Agent.
(b)    Each Grantor hereby irrevocably designates and appoints the
Administrative Agent its true and lawful attorney either in the name of the
Administrative Agent or in the name of such Grantor, effective after the
occurrence of an Event of Default (and the expiration of any cure period related
thereto) and during the continuation thereof for the limited purpose of the
following: to ask for, demand, sue for, collect, compromise, compound, receive,
receipt for and give acquittances for any and all sums owing or which may become
due upon any items of the Collateral and, in connection therewith, to take any
and all actions as the Administrative Agent may deem necessary or desirable in
order to realize upon the Collateral, including, without limitation, power to
endorse in the name of such Grantor, any checks, drafts, notes or other
instruments received in payment of or on account of the Collateral, but the
Administrative Agent shall not be under any




--------------------------------------------------------------------------------




duty to exercise any such authority or power or in any way be responsible for
the collection of the any Collateral.
(c)    All interest, income, principal, other amounts and Proceeds (including
wire transfers, checks and other instruments) that are received by any Grantor
in violation of the provisions of clause (a) shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of the Grantors and shall be forthwith deposited into such account or paid
over or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsements or assignments) to be held as Collateral and
applied to the Obligations as provided herein. The rights set forth in this
Section 5 are supplementary and in addition to (and not in limitation of) the
rights granted to the Administrative Agent and/or the Secured Parties in the
Credit Documents.
6.    Representations, Warranties and Covenants as to Collateral.
Each Grantor represents, warrants and covenants to and for the benefit of the
Administrative Agent and the Secured Parties, on the date of this Agreement and
on each date a Borrowing is made or deemed made, that:
(a)    Sale of Collateral. Upon the sale, exchange or other disposition of the
Inventory Collateral, the security interest and lien created and provided for
herein, without break in continuity and without further formality or act, shall
continue in and attach to any proceeds thereof, including, without limitation,
accounts, chattel paper, contract rights, shipping documents, documents of
title, bills of lading, warehouse receipts, dock warrants, dock receipts and
cash or non-cash proceeds, and in the event of any unauthorized sale, shall
continue in the Inventory Collateral itself.
(b)    Good Title; No Existing Encumbrances. The Grantors owns their items of
Collateral free and clear of any prior Lien other than Liens permitted by
Section 5.14 of the Credit Agreement (referred to herein as the “Permitted
Liens”), and no financing statements or other evidences of the grant of a
security interest respecting the Collateral exist on the public records other
than with respect to Permitted Liens.
(c)    Right to Grant Security Interest; No Further Encumbrances. The Grantors
have the right to grant a security interest in the Collateral. Except as
permitted by the Credit Agreement, the Grantors will pay all taxes and other
charges against the Collateral (including, without limitation, property, use and
sales taxes). No Grantor will acquire, use and will take commercially reasonable
efforts not to permit any Collateral to be used illegally or in violation of
Applicable Laws or allow the Collateral to be encumbered except for Permitted
Liens.
(d)    Location of Collateral. The Grantors hereby represent and warrant to the
Administrative Agent and the Lenders that, as of the date hereof, the Collateral
is situated only at the collateral locations listed in Schedule I hereto (the
“Collateral Locations”), and the Grantors covenant with the Administrative Agent
not to locate the Collateral at any location other than a Collateral Location
without at least 10 days prior written notice to the Administrative Agent. The
executive office of each Grantor set forth on Schedule I hereto (the “Executive
Office”) is, and for




--------------------------------------------------------------------------------




the one-year period preceding the Closing Date has been, such Grantor’s chief
executive office (if such Grantor has more than one place of business) or place
of business (if such Grantor has one place of business). In addition, to the
extent the Grantors should warehouse any of the Inventory Collateral, the
Grantors acknowledge and agree that such warehousing may be conducted only by
warehousemen who shall: (1) issue non-negotiable warehouse receipts in the
Administrative Agent’s name to evidence any such warehousing of goods
constituting Inventory Collateral; or (2) issue electronic warehouse receipts in
the Administrative Agent’s name to evidence any such warehousing of goods
constituting Inventory Collateral in compliance with applicable federal
regulations and in all other respects satisfactory to the Administrative Agent
in its sole discretion. If any Grantor consigns any of the Inventory Collateral,
it will comply with the U.C.C. of any state where such Inventory Collateral is
located with respect thereto, and shall file, cause the filing and hereby
authorizes the Administrative Agent to file in the appropriate public office or
offices UCC-1 financing statements showing such Grantor or Grantors as consignor
and the Administrative Agent as assignee of consignor, and will furnish copies
thereof to the Administrative Agent. If any of the Inventory Collateral or
Equipment Collateral or any records concerning the Collateral are at any time to
be located on premises leased by a Grantor or on premises owned by a Grantor
subject to a mortgage or other lien, such Grantor shall so notify the
Administrative Agent and shall if reasonably requested by the Administrative
Agent obtain and deliver or cause to be delivered to the Administrative Agent,
an agreement, in form and substance satisfactory to the Administrative Agent,
waiving the landlord’s or mortgagee’s or lienholder’s right to enforce any claim
against the Grantors for monies due under the landlord’s lien, mortgage or other
lien by levy or distraint or other similar proceedings against the Inventory
Collateral or Equipment Collateral or records concerning the Collateral and
assuring the Administrative Agent’s ability to have access to the Inventory
Collateral or Equipment Collateral and records concerning the Collateral in
order to exercise its right hereunder to take possession thereof.
(e)    Collateral Status. The Grantors will promptly notify the Administrative
Agent if there is any adverse change in the status of the Collateral that would
reasonably be expected to have a Material Adverse Effect or that would
materially and adversely affect the ability of any Grantor or the Administrative
Agent to dispose of the Collateral or any material portion thereof, or the
rights and remedies of the Administrative Agent in relation thereto, including,
without limitation, the levy of any legal process against the Collateral or any
material portion thereof.
(f)    Delivery of Certain Collateral. Upon the reasonable request of the
Administrative Agent, the Grantors shall deliver to the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), all agreements, letters of
credit, promissory notes, instruments, certificates of deposit, chattel paper or
anything else, the physical possession of which is necessary in order for the
Administrative Agent, on behalf of the Secured Parties, to perfect or preserve
the priority of its security interest therein. Without limiting the generality
of the foregoing, with respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account), each Grantor
shall cause such certificate or instrument to be delivered to the Administrative
Agent (or to the Collateral Custodian as its agent and bailee), indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the U.C.C.),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the U.C.C.




--------------------------------------------------------------------------------




(g)    Records Respecting Collateral. The Grantors shall keep complete and
accurate books and records and make all necessary entries thereon to reflect the
transactions and facts giving rise to the Collateral and payments, credits and
adjustments applicable thereto, all in accordance with GAAP. All books and
records of the Grantors with respect to the Collateral will be accessible from
the Executive Office (as it may be changed pursuant to Section 6(e)).
(h)    Further Assurances. Each Grantor shall duly execute and/or deliver (or
cause to be duly executed and/or delivered) to the Administrative Agent (or to
the Collateral Custodian as its agent and bailee) any instrument, invoice,
document, document of title, dock warrant, dock receipt, warehouse receipt, bill
of lading, order, financing statement, assignment, waiver, consent or other
writing reasonably requested by the Administrative Agent which may be reasonably
necessary to the Administrative Agent to carry out the terms of this Agreement
and any of the other Loan Documents and to perfect its security interest in and
facilitate the collection of the Collateral, the proceeds thereof, and any other
property at any time constituting security to the Secured Parties. Each Grantor
shall perform or cause to be performed such acts as the Administrative Agent or
any Secured Party may reasonably request to establish and maintain for the
Administrative Agent and the Secured Parties a valid and perfected security
interest in and security title to the Collateral, free and clear of any Liens
other than Permitted Liens.
(i)    Maintenance of Insurance. In addition to and cumulative with any other
requirements herein imposed on the Grantors with respect to insurance, the
Grantors shall maintain, or cause to be maintained, insurance as required under
the Credit Agreement. The Grantors shall deliver to the Administrative Agent at
such times as the Administrative Agent may request in writing, a detailed list
of such insurance then in effect stating the names of the insurance companies,
the amounts and rates of insurance, the date of expiration thereof, the
properties and risks covered thereby and the insured with respect thereto. The
Grantors will pay all premiums on the insurance referred to herein as and when
they become due and shall do all things necessary to maintain the insurance in
effect. If any Grantor shall default in its obligation hereunder to insure the
Collateral in a manner reasonably satisfactory to the Administrative Agent, then
the Administrative Agent shall have the right (but not the obligation), after
reasonable notice to such Grantor, to procure such insurance and to charge the
costs of same to the Grantors, which costs shall be added to and become a part
of the unpaid principal amount of the Obligations and shall be secured by the
Collateral. Each Grantor hereby appoints (which appointment constitutes a power
coupled with an interest and is irrevocable as long as any of the Obligations
remain outstanding) Administrative Agent as its lawful attorney-in-fact,
effective after the occurrence of an Event of Default (and the expiration of any
cure period related thereto) and during the continuation thereof, with full
authority to make, adjust, settle claims under and/or cancel such insurance and
to endorse the Grantor’s name on any instruments or drafts issued by or upon any
insurance companies.
(j)    Fundamental Changes. The Grantors hereby agrees that it shall not move
its Executive Office, or change its name, identity, state of incorporation or
organization, type of organization or its structure to other than as existing on
the date hereof, unless the Grantors shall have (i) notified the Administrative
Agent in writing at least 20 days prior thereto and provided such other
information as the Administrative Agent may reasonably request and (ii) taken
all actions




--------------------------------------------------------------------------------




necessary or reasonably requested by the Administrative Agent to maintain the
continuous validity, perfection and the same or better priority of the
Administrative Agent’s Liens.
(k)    Name, Jurisdiction and Identification Number of Organization. The exact
legal name of each Grantor, the state of incorporation or organization and
organizational identification number for each Grantor is as set forth below:
 
Triangle Capital Corporation
Maryland
D11541372
 
 
ARC Industries Holdings, Inc.
Delaware
4471028
 
 
Brantley Holdings, Inc.
Delaware
4464504
 
 
Energy Hardware Holdings, Inc.
Delaware
4471862
 
 
Minco Holdings, Inc.
Delaware
4825270
 
 
Peaden Holdings, Inc.
Delaware
4635150
 
 
Technology Crops Holdings, Inc.
Delaware
4732965
 

Each Grantor was duly organized solely under the laws of such jurisdiction and,
except as provided on Schedule I, such Grantor has not changed its legal name,
jurisdiction of organization or its corporate structure in the five (5) years
prior to the Closing Date.
(l)    Control Agreements. Each Grantor will obtain and deliver or cause to be
delivered to the Administrative Agent, a control agreement in form and substance
satisfactory to Administrative Agent and such Grantor with respect to the
Collateral with respect to: (i) Deposit Accounts; (ii) Investment Related
Property (for Securities Accounts, mutual funds and other uncertificated
securities); and (iii) Letter of Credit Rights; and/or Electronic chattel paper
having, individually, a value in excess of $500,000 or as otherwise requested by
the Administrative Agent; provided that, in each case, no such Collateral shall
be included in calculating the Borrowing Base unless the same is subject to a
control agreement.
(m)    Marking of Chattel Paper. If requested by the Administrative Agent, no
Grantor will create any Chattel Paper without placing a legend on the Chattel
Paper reasonably acceptable to the Administrative Agent indicating that the
Administrative Agent has a security interest in the Chattel Paper.
(n)    Business Purpose. None of the Obligations is a Consumer Transaction, as
defined in the U.C.C., and none of the Collateral has been or will be purchased
or held primarily for personal, family or household purposes.
(o)    Assumed Debt. No Grantor has within the last five (5) years become bound
(whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not been terminated prior to
the date of this Agreement.
(p)    No Authorizations. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for either (i) the pledge or grant by any Grantor of the security
interest purported to be created in favor of the Administrative Agent hereunder
or (ii) the exercise by the Administrative Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created hereunder or
created




--------------------------------------------------------------------------------




or provided for by applicable law), except as may be required, in connection
with the disposition of any Investment Related Property, by laws generally
affecting the offering and sale of Securities.
(q)    Preservation. No Grantor shall take or permit any action which could
materially impair the Administrative Agent’s rights in the Collateral, subject
to Grantors’ rights to dispose of rights in the Collateral to the extent
permitted hereunder or under the Credit Agreement or the right to grant
Permitted Liens. Each Grantor agrees that it will, at its own cost and expense,
take any and all actions necessary to warrant and defend the right, title and
interest of the Secured Parties in and to the Collateral against the claims and
demands of all other Persons (other than the holders of Permitted Liens).
(r)    Pledged Debt. On each Representation Date, Schedule II hereto (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt” all of the Pledged Debt owned by any Grantor and all of
such Pledged Debt with a principal amount in excess of $500,000 individually has
been fully authorized, authenticated or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding intercompany indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof owing to such Grantor.


(s)    Investment Accounts. Schedule II hereto (as such schedule may be amended
or supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest. Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodities Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent pursuant hereto)
having “control” (within the meaning of Sections 8-106 and 9-106 of the U.C.C.)
over, or any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto.


(t)    Deposit Accounts. Schedule II hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the heading “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest and each
Grantor is the sole account holder of each such Deposit Account and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having either sole dominion and control
(within the meaning of Section 9-104 of the U.C.C.) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein.
    
(u)    Commercial Tort Claims. Schedule III (as such schedule may be amended or
supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor.


(v)    Letter of Credit Rights. Schedule III (as such schedule may be amended or
supplemented from time to time) lists all letters of credit to which such
Grantor has rights.
    
(w)    After-Acquired Property. In the event any Grantor acquires rights in any
Investment Related Property (other than Pledged Entities (as defined in the
Pledge Agreement),




--------------------------------------------------------------------------------




Commercial Tort Claims or Letter of Credit Rights after the date of this
Agreement, it shall deliver to the Administrative Agent a completed Pledge
Supplement, substantially in the form of Annex A attached hereto, together with
all Supplements to Schedules thereto, reflecting such new Investment Related
Property, Commercial Tort Claims, Letter of Credit Rights and all other
Investment Related Property, Commercial Tort Claims, Letter of Credit Rights;
provided, however, that the Grantors shall only be required to provide an
updated Pledge Supplement with respect to Pledged Debt acquired during any
Fiscal Quarter on or before the Reporting Date immediately following the end of
such Fiscal Quarter. Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to all
Investment Related Property (other than Excluded Capital Securities), Commercial
Tort Claims and Letter of Credit Rights immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule II or Schedule III as required
hereby.


7.    Events of Default. The happening of any one or more of the following
events shall constitute an Event of Default hereunder: (a) the nonpayment when
due of any of the Obligations which nonpayment is not fully cured within the
applicable grace period therefor, if any; (b) the failure to perform, observe or
fulfill any covenant or obligation contained in this Agreement and the
continuation of such failure for more than thirty (30) days after the earlier
of: (i) the first day on which any Loan Party has knowledge of such failure; or
(ii) written notice thereof has been given to any Grantor by the Administrative
Agent or (c) the occurrence of an Event of Default and the expiration of any
cure period related thereto (as defined in the Credit Agreement).
8.    Remedies. Upon the occurrence of an Event of Default (and the expiration
of any cure period related thereto) and during the continuation thereof, the
Administrative Agent shall have all of the rights and remedies available at law
(including, without limitation, those pro-vided to a secured party by the
U.C.C.), or in equity to collect, enforce or satisfy any Obligations then owing,
whether by acceleration or otherwise. In addi-tion thereto, each Grantor further
agrees that (i) in the event that notice is necessary under appli-cable law,
written notice mailed to a Grantor at such Grantor’s address as provided herein,
ten (10) business days prior to the date of public sale of any of the Collateral
subject to the security interest created herein or prior to the date after which
private sale or any other disposition of said Collateral will be made shall
constitute reasonable notice, but notice given in any other reason-able manner
or at any other time shall be suffi-cient; (ii) in the event of sale or other
dis-position of any such Collateral, the Administrative Agent may apply the
proceeds of any such sale or dis-position to the satis-faction of the
Administrative Agent’s reasonable, documented, out-of-pocket costs and expenses
incurred in connection with the Administrative Agent’s taking, retaking,
holding, pre-paring for sale, and selling of the Collateral (including the
reasonable, documented, out-of-pocket fees, charges and disbursements of Womble
Carlyle Sandridge & Rice LLP, who will act as the legal counsel, collectively,
for the Administrative Agent and the other Secured Parties); (iii) without
pre-cluding any other methods of sale, the sale of Collateral shall have been
made in a com-mercially reasonable manner if con-ducted in con-formity with
reason-able commercial practices of banks dis-posing of similar property but in
any event the Administrative Agent may sell on such terms as the Administrative
Agent may choose, without assuming any credit risk and without any obligation to
advertise or give notice of any kind; (iv) the Administrative Agent may require
the Grantors to assemble the Collateral, taking all neces-sary or appropriate
action to preserve and keep it in good con-dition, and make such available to




--------------------------------------------------------------------------------




the Administrative Agent at a place and time con-venient to both parties, all at
the expense of the Grantors; (v) the Administrative Agent has no obligation to
repair, clean-up or otherwise prepare the Collateral for sale; and (vi) the
Administrative Agent shall comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral. Furthermore, in any such event, to the extent per-mitted
under appli-cable law, full power and authority are here-by given the
Administrative Agent to sell, assign, and deliver the whole of the Collateral or
any part(s) thereof, at any time(s) at any broker’s board, or at public or
private sale, at the Administrative Agent’s option, and no delay on the
Administrative Agent’s part in exer-cising any power of sale or any other rights
or options here-under, and no notice or demand, which may be given to or made
upon any or all of the Grantors by the Administrative Agent or any Secured Party
with respect to any power of sale or other right or option here-under, shall
con-stitute a waiver there-of, or limit or impair the Administrative Agent’s
right to take any action or to exercise any power of sale or any other rights
here-under, without notice or demand, or prejudice the Administrative Agent’s
rights as against the Grantors in any respect. The Grantors hereby waive and
release to the fullest extent permitted by law any right or equity of redemption
with respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshaling the Collateral and any other security for the
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Administrative Agent may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. If
Administrative Agent sells any of the Collateral upon credit, the Grantors will
be credited only with payments actually made by the purchaser, received by the
Administrative Agent and applied to the indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, the Administrative Agent
may resell the Collateral and the Grantors shall be credited with the proceeds
of the sale as and when received, less expenses. In the event the Administrative
Agent purchases any of the Collateral being sold, the Administrative Agent may
pay for the Collateral by crediting some or all of the Obligations of the
Grantors. The Administrative Agent shall not be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
the Administrative Agent be under any obligation to take any action whatsoever
with regard thereto. The Administrative Agent has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and the Administrative Agent may release, modify or waive any collateral
provided by any other Person to secure any of the Obligations, all without
affecting the Administrative Agent’s rights against the Grantors. The Grantors
waive any right they may have to require the Administrative Agent to pursue any
third Person for any of the Obligations. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral and may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.
9.    Continuing Security Interest. Any and all of the Administrative Agent’s
rights with respect to the security interests here-under shall continue
unim-paired, and the Grantors shall be and remain obligated in accord-ance with
the terms hereof, not-with-standing the release or sub-stitution of any
Collateral at any time or of any rights or interests there-in, or any delay,
exten-sion of time, renewal, compro-mise or other indulgence granted by the
Administrative Agent or any Secured Party in reference to any of the
Obligations, or any promissory note, draft, bill of exchange or other instrument
or Credit Document given in con-nection there-with, the Grantors hereby




--------------------------------------------------------------------------------




waiving all notice of any such delay, extension, release, sub-stitution,
renewal, compro-mise or other indul-gence, and hereby con-senting to be bound
thereby as fully and effectually as if the Grantors had expressly agreed thereto
in advance.
10.    No Waiver. No delay on the Administrative Agent’s part in exer-cising any
power of sale, option or other right here-under, and no notice or demand which
may be given to or made upon any Grantor by the Administrative Agent, shall
con-stitute a waiver thereof, or limit or impair the Administrative Agent’s
right to take any action or to exer-cise any other power of sale, option or any
other right here-under, without notice or demand, or prejudice the
Administrative Agent’s rights as against any Grantor in any respect.
11.    Financing Statements. Each Grantor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto that contain the information required by
the U.C.C. of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor, and (ii) a description of collateral that describes such property
in any other manner as the Administrative Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement. Each Grantor agrees to provide such
information to the Administrative Agent promptly upon request. Each Grantor
agrees to reim-burse the Administrative Agent for the reasonable, documented,
out-of-pocket expense of any such filings in any location deemed necessary and
appropriate by the Administrative Agent. To the extent lawful, each Grantor
hereby appoints the Administrative Agent as its attorney-in-fact (without
requiring the Administrative Agent to act as such) to perform all other acts
that the Administrative Agent deems appropriate to perfect and continue its
security interest in, and to protect and preserve, the Collateral.
12.    Power of Attorney. Each Grantor hereby appoints any officer or agent of
the Administrative Agent as such Grantor’s true and lawful attorney-in-fact with
the limited power (i) effective at any time an Event of Default (and the
expiration of any cure period related thereto) has occurred and is continuing,
to execute and file or record any Assignments of Mortgage with respect to any
Portfolio Investment, (ii) effective after the occurrence and during the
continuance of an Event of Default (and the expiration of any cure period
related thereto), to endorse the name of such Grantor upon any notes, checks,
drafts, money orders or other instruments of payment or Collateral which may
come into possession of the Administrative Agent; to sign and endorse the name
of such Grantor upon any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against Account Debtors, assignments,
verifications and notices in connection with Accounts; to give written notice to
such office and officials of the United States Postal Service to affect such
change or changes of address so that all mail addressed to any or all Grantors
may be delivered directly to the Administrative Agent (the Administrative Agent
will return all mail not related to the Obligations or the Collateral); granting
unto such Grantor’s said attorney full power to do any and all things necessary
to be done with respect to the above transactions as fully and effectively as
the Grantor might or could do, and hereby ratifying all its said attorney shall
lawfully do or cause to




--------------------------------------------------------------------------------




be done by virtue hereof. This power of attorney shall be irrevocable for the
term of this Agreement and all transactions hereunder.
13.    Remedies, Etc., Cumulative. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or the Credit Documents or
in any of the other instruments or agreements securing the Obligations or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Administrative Agent of any one
or more of the rights, powers or remedies provided for in this Agreement, the
Credit Documents or in any such other instrument or agreement now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Administrative Agent of all such other
rights, powers or remedies, and no failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy shall operate
as a waiver thereof.
14.    Continuing Agreement. This is a continuing agreement and shall remain in
full force and effect until terminated by written agreement of the parties and
until all of the principal of, premium, if any, and interest on all of the
Obligations have been fully paid. This Agreement and the liens and security
interests created and granted hereunder shall remain in effect, notwithstanding
the fact that at any time or from time to time there may be no Obligations
outstanding, in order to secure all future Obligations. If this Agree-ment is
revoked by opera-tion of law as against any Grantor, such Grantor will indemnify
and save the Administrative Agent and its successors or assigns, harm-less from
any loss which may be suffered or in-curred by them in making, giving, granting
or extending any loans or other credit, financing or financial accommodations,
or other-wise acting, here-under prior to receipt by the Administrative Agent of
notice in writing of such revo-cation.
15.    Miscellaneous. This Agreement shall be governed by the laws of the State
of North Carolina in all respects, including matters of construction, validity
and per-formance except to the extent that the remedies provided herein with
respect to any of the collateral are governed by the laws of any jurisdiction
other than North Carolina; section headings herein are for the convenience of
reference only and shall not affect the construction or interpretation of or
alter or modify the provisions of this Agreement; none of the terms or
pro-visions of this Agreement may be waived, altered, modified, limited or
amended except by an agree-ment expressly referring hereto and to which the
Administrative Agent consents in writing duly signed for the Administrative
Agent and on the Administrative Agent’s behalf; the rights granted to the
Administrative Agent herein shall be supplementary and in addition to those
granted to the Administrative Agent and/or the Secured Parties in any Credit
Documents; the addresses of the parties for delivery of notices, requests,
demands and other communications hereunder are as set forth in the Credit
Agreement. Each of the Grantors hereby agrees that all of their liabilities and
obligations under this Agreement shall be joint and several. No reference to
“proceeds” in this Agreement authorizes any sale, transfer, or other disposition
of the Collateral by any Grantor.
16.    Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be




--------------------------------------------------------------------------------




altered by this Agreement. Any amounts realized by the Administrative Agent
hereunder shall be allocated pursuant to Section 6.04 of the Credit Agreement.
17.    Notices of Exclusive Control. The Administrative Agent agrees that it
shall not deliver a notice of exclusive control under any control agreement
executed in connection with this Agreement until a Default or an Event of
Default has occurred and is continuing.
18.     Keepwell. Each Grantor that is a Qualified ECP Guarantor at the time the
grant of the security interest hereunder or under the other Loan Documents, in
each case, by any Specified Guarantor, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Guarantor with respect to such Swap Obligation as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under this
Agreement and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 18 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute a
“keepwell, support, or other agreement” for the benefit of, each Specified
Guarantor for all purposes of the Commodity Exchange Act.
19.    Consent and Reaffirmation. Each Grantor hereby consents to the execution,
delivery and performance of the Credit Agreement and agrees that each reference
to the Existing Credit Agreement in the Loan Documents shall, on and after the
date hereof, be deemed to be a reference to the Credit Agreement. Each Grantor
hereby acknowledges and agrees that, after giving effect to the Credit
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Credit Agreement, are reaffirmed, and remain in full force and
effect.
20.     Effect of Restatement. The Agreement amends and restates the Existing
Security Agreement in its entirety and supersedes the Existing Security
Agreement in all respects.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
 
 
 
 
 
 
 
TRIANGLE CAPITAL CORPORATION
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Chief Financial Officer

 
 
 
 
 
 
 
ARC INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
BRANTLEY HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
ENERGY HARDWARE HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
MINCO HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
PEADEN HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
TECHNOLOGY CROPS HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary





